Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 06/25/2021.
Remarks

The claims are presented as follows:

Claims 26-32, 35-36 are canceled.
Claims 1-25, 33-34 are pending.
Response to Amendment
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation.  
	The applicant recites that the references do not disclose, teach or suggest the following argument;
Applicant Argument (claims 1, 9, 17 and 25)
Applicant recites that the references do not disclose, teach or suggest:
	“when a measurement report associated with a measurement identifier is triggered, reporting results of the performed measurements for the plurality of serving cells to a network node according to the report configuration of the measurement configuration with the measurement identifier associated with the triggered event”

Examiner Response to Argument
Jung teaches reporting configuration information on a reporting condition and a reporting type regarding the time when the UE reports the measurement result, the reporting condition include information on an event or a cycle in which reporting the measurement result is triggered. The reporting type is information regarding a configuration type of the measurement result [0169-170] the triggering events that make the UE report measurement results of the serving cells are as follow:

    PNG
    media_image1.png
    311
    623
    media_image1.png
    Greyscale

When the measurement result of the UE satisfies the configured event [this is the trigger] The UE transports the measurement reporting message to the base station [174-175]
The measurement report may include the measurement identity, a measured quality of the serving cell, and a measurement result of the neighbor cell. The measurement identity identifies a measurement object in which the measurement report is triggered. The measurement result of the neighbor cell may include a cell identity and a measurement quality of the neighbor cell, the measured quality include at least one of reference signal received power (RSRP) and reference signal received quality (RSRQ) [0186] The UE acquires a CSI-RS measurement configuration [report configuration] from 
	Therefore, Jung teaches when a measurement report associated with a measurement identifier is triggered reporting results of the performed measurements for the plurality of serving cells to a network node according to the report configuration of the measurement configuration with the measurement identifier associated with the triggered event.
	Applicant Argument with respect to claims 3, 11 and 19 are considered and therefore, the claims have been indicated as allowable.
    
Allowable Subject Matter

Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-18, 20-25, 33-34 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Jung et al. Publication No. (US 2015/0195731 A1).

Regarding claim 1, Jung teaches a method for measurement configuration and reporting performed by a wireless device, wherein the wireless device is associated with a plurality of serving cells, and the method comprises: 
obtaining a plurality of measurement configurations from a network node (The UE receives measurement configuration information from the base station [0166] FIG.16), each measurement configuration of the plurality of measurement configurations comprising a measurement identifier, a measurement object, and a report configuration (The measurement configuration information contain Measurement object information, Reporting configuration information, and Measurement identity information, [0167-173] FIG.9); 
performing measurements on each serving cell of the plurality of serving cells according to at least one measurement configuration of the plurality of measurement (The terminal performs CSI-RS measurement with TP1 to TP M [0242-245] FIG.16); and 
when a measurement report associated with a measurement identifier is triggered (events that trigger the measurement reporting [0174]), reporting results of the performed measurements for the plurality of serving cells to a network node according to the report configuration of the measurement configuration with the measurement identifier associated with the triggered event (When the measurement result of the UE satisfies the configured event, the UE transports the measurement reporting message to the base station [0175] 1640-FIG.16).  

Regarding claim 2, Jung teaches the method of claim 1, wherein each measurement configuration of the plurality of measurement configurations includes an indication of whether beam level measurement is enabled, and reporting results of the performed measurements for the plurality of serving cells comprises reporting beam level measurements according to the report configuration of the measurement configuration with the measurement identifier associated with the triggered event (see events that trigger the measurement reporting, when the measurement result of the UE satisfies the configured event, the UE transports the measurement reporting message to the base station [0174-175] FIG.16).    

Claim 3 (allowable subject matter).      

claim 4, Jung teaches the method of claim 1, wherein each measurement configuration of the plurality of measurement configurations includes aATTORNEY DOCKET NO.PATENT APPLICATION 017997.1801 (P73413 US2) beam signal threshold (The CSI-RS measurement configuration may include information indicating to report measurement results with best N CSI-RS resources having an excellent measurement quality level among total M CSI-RS resources by the terminal [0243-248] compared to a threshold value [0174-175] FIG.16), and reporting results of the performed measurements for the plurality of serving cells comprising reporting measurements for the beams with beam signal qualities better than the beam signal threshold of the measurement object of the measurement configuration with the measurement identifier associated with the triggered event (When the measurement result of the UE satisfies the configured event, the UE transports the measurement reporting message to the base station  [0174-175] FIG.16).

Regarding claim 5, Jung teaches the method of claim 1, wherein each measurement configuration of the plurality of measurement configurations includes a beam signal threshold, and reporting results of the performed measurements for the plurality of serving cells comprising reporting measurements for the beams with beam signal qualities better than the beam signal threshold of a measurement object associated with the serving cell (The CSI-RS measurement configuration may include information indicating to report measurement results with best N CSI-RS resources having an excellent measurement quality level among total M CSI-RS resources by the terminal [0243-248] compared to a threshold value [0174-175] FIG.16).

claim 6, Jung teaches the method of claim 1, wherein each measurement configuration of the plurality of measurement configurations includes a reference signal type, and reporting results of the performed measurements for the plurality of serving cells comprising reporting measurements based on the reference signal type of the report configuration of the measurement configuration with the measurement identifier associated with the triggered event, wherein the reference signal type comprises at least one of a channel state information reference signal (CSI-RS) or a synchronization symbol (SS) (a serving terminal sets a Channel State Information-Reference Signal (CSI-RS) resource of each TP in the terminal so that the terminal may measure a channel state between another TP and the terminal except for the serving cell. The terminal measures a CSI-RS resource of each TP, and acquires information on a channel state with respect to a corresponding TP [0204-206] FIG.16).  

Regarding claim 7, Jung teaches the method of claim 1, further comprising reporting results of measurements on a neighbor cell to a network node according to a measurement configuration associated with a serving cell that uses the same frequency as the neighbor cell (the UE needs to well measure qualities and cell information of neighbor cells having center frequencies which is the same as a center frequency of the serving cell [0162-164]). 

Regarding claim 8, Jung teaches the method of claim 7, wherein the neighbor cell is one of a plurality of neighbor cells, and based on the performed measurements, the (among the cells provided by the selected PLMN, the UE selects a cell having signal quality and characteristic which may receive a suitable service [0092-94]).

Regarding claims 9-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from the “wireless device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 17-24 and 34, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8 and 33, where the difference used is the limitations were presented from a method presented in the “network node” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   


Regarding claim 25, related to the same limitation set for hereinabove in the treated claims, where the difference used is the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Claims 26-32 (cancelled). 

Regarding claim 33, Jung teaches the computer program product comprising a non- transitory computer readable medium storing computer readable program code, the computer readable program code operable, when executed by processing circuitry, to perform the method of claim 1 (The wireless apparatus 1800 includes a processor 1810 and a memory 1820 contains instructions executed for performing the aforementioned functions [0260-264] FIG.18).


Claims 35-36 (cancelled). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



 


/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472